DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first body whose one side is open".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that a first body does not in and of itself require one side, therefore the phrase “whose one side” lacks antecedent basis
Claim 1 recites the limitation "the open parts".  There is insufficient antecedent basis for this limitation in the claim. It is noted that the claim previously recites “one side is open” it is unclear if “the open parts” is intended to be the open side or some other 
Claims 2 and 3 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achuff (US 5769106 A) in view of Martin (US 8485596 B1).
Regarding claim 1, Achuff discloses a bag (Abstract) usable as knee guards (Figs. 40-42 noting the portions covering the user’s knees) comprising, a first body (10, Fig. 40 noting the open upper portion through which a user’s leg extends) whose one side is open so as to form an accommodating space therein and surrounds a knee of the user with the knee bent (noting the device is structurally capable of accommodating a bent knee), a second body ( noting an additional portion 10, and noting the portion covering the other of the user’s legs) which is formed so as to correspond to the first body and surrounds the other knee of the user with the knee bent (Fig. 40-42 similarly to the first body), and a coupling means (16a/16b 17a/17b 18a/18b and 19a/19b) for coupling the open parts of the first and second bodies so as to form a bag shape (Figs. 
Achuff does not specifically disclose wherein the first body has a cut part which can be opened and closed by a locking device, and a storage pocket is formed inside the first body so as to be linked with the cut part, such that an article can be stored in the storage pocket by means of the locking device even when the first and second bodies are uncoupled.
Martin teaches the ability to have a protective covering including a cut part (noting the access portions for pocket 160) which can be opened and closed by a locking device (143 to the degree that the device locks the opening of the pocket in a closed configuration absent user manipulation), and a storage pocket is formed inside the first body so as to be linked with the cut part, such that an article can be stored in the storage pocket by means of the locking device
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Achuff and include a cut portion and a pocket having a locking portion similar to that of Martin because such a change would allow the 
Regarding claim 2, modified Achuff discloses the coupling means comprises a first zipper coupling belt (16a/16b 17a/17b 18a/18b and 19a/19b) formed along the outer perimeter of the first body, and a second zipper coupling belt formed along the outer perimeter of the second body (noting the first and second bodies are instances of portion 10) so as to correspond to the first zipper coupling belt and to be coupled by a slider.
Regarding claim 3, modified Achuff does not specifically disclose heating wires are incorporated into the first and second bodies.
Martin further teaches the ability of having a body of the device including a heating coil (125).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Achuff and include a heating coil because such a change would allow the device to provide heat to a user thereby allowing the device to protect the user in colder environments.
Additionally, to the degree that the heating coil can be argued that it is not specifically heating wires. It would have been obvious to one having ordinary skill to have heating wires in place of a heating coil because such a change would require a mere replacement of one known heating device for another with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/JES F PASCUA/           Primary Examiner, Art Unit 3734